NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circm't

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION, -
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1196

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL 'I`RADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendcznts-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case no. 08-CV»()3{)2, Judge Timothy C. Stanceu.

ASHLEY FURNITURE V. US

ON MOTION

ORDER

The appellees in the above-captioned cases move
without opposition for an extension of time to file their

response briefs.

Upon consideration thereof,

IT ls ORDERED THAT:

The motions are granted to the extent that defen-
dants-appellees in each case shall file their response

briefs on or before July 20, 2012.

MAY 22 2012
Date

cc': Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.
Craig A. Lewis, Esq.

523

FoR THE CoURT

/sf J an Horbaly
J an Horbaly
Clerk

F|LED
u.s. coum 01= APP£ALS son
me \=Ensz:.a c\acu\r

MAY 22 2012

JAN HORBAL¥
CLEHK